DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claim 6 is withdrawn.
Claims 1-5, 7-20 are addressed on the merits herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered.
 
Priority
The pending Application is a CIP of 15584580.  Applicant elected an embodiment (pursuant to the restriction requirement) that is only disclosed in the pending Application and not 15584580.  Thus, as the election pertains to the pending claims, the priority date is the effective filing date of the pending application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (“Fujita”) (US 2016/0082870) in view of Vasta et al (“Vasta”) (US 2011/0118738).
Re claim 1, Fujita discloses a human support structure (500, Fig. 5) comprising: 
at least one support (500, 600) against which configured to support at least one part of a human body (Fig. 1); 
a base (700); 
a first motion transmitting assembly (one of 11) comprising first (110) and second link members (111) joined to each other (at 122) for pivoting movement around a first shared axis (along 122) and defining a first unit (11); 
the first link member (110) joined to a component (710) for pivoting movement around a first axis (along 121),
 the second link member (111) joined to a component (124) for pivoting movement around a second axis (along 123); 
a second motion transmitting assembly (another 11) comprising third (110) and fourth link members (111) joined to each other (at 122) for pivoting movement around a second shared axis (along 122) and defining a second unit (11), 
the third link member (110) joined to a component (710) for pivoting movement around a third axis (along 121), 
the fourth link (111) member joined to a component (124) for pivoting movement around a fourth axis (along 123),
the first and second motion transmitting assemblies (11) cooperating between at least one of: a) each other (11); b) at least two of the at least one support (500, 600); and c) the base (700) and at least one support (500, 600) to guide relative movement between the at least one support (500, 600) and the base (700), 
the human support structure (500) configured so that the first and second units (11) can be selectively and controllably relatively repositioned to change how relative movement between the at least one support (500, 600) and base (700) is guided (via movement of any of the components),
but fails to disclose the first and second units are selectively and controllably relatively repositionable while maintaining a relative position of: a) at the first and second link members on the first unit; and b) the third and fourth link members the second unit.
However, Vasta discloses the first and second units (106a/106b, 106c/106d) are selectively and controllably relatively repositionable (via 112 on 118, via 114 on 104) while maintaining a relative position of: a) at the first (106a) and second link members (106b) on the first unit (106a/106b, by sliding each at the same time); and b) the third (106c) and fourth link members (106d) the second unit (106c/106d, by sliding both at the same time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the human support structure of Fujita with the first and second units are selectively and controllably relatively repositionable while maintaining a relative position of: a) at the first and second link members on the first unit; and b) the third and fourth link members the second unit as disclosed by Vasta in order to allow for reorientation of the link members to accommodate variabilities in the structure ([0003]), or to allow for repositioning of the link members of Fujita to make room for attachment to or inclusion of additional structure.  
In addition, it is noted that the claims (the field of endeavor) are directed to “a human support structure.”  Although Fujita is drawn to a seating system, and Vasta is drawn to an orthopedic fixation device, each are analogous to the claimed invention as both clearly constitute “human support structures.”
Re claim 5, Fujita as modified discloses the human support structure according to claim 1 wherein the human support structure (500) is configured so that the first and second units (11) can be selectively and controllably relative repositioned by pivoting (see Vasta, where rotation along the tracks constitutes pivoting) at least one of the first and second units (11) relative to the other of the first and second units (11). 
Re claim 9, Fujita as modified discloses the human support structure according to claim 1 wherein the support (500, 600) is one of: a) a seat (500); b) an armrest; c) a back support surface; and d) a cradle for an infant.
Re claim 10, Fujita as modified discloses the human support structure according to claim 1 wherein the first unit (11) comprises additionally the components (122) to which the first and second link members (110, 111) are joined (Fig. 5).
Re claim 11, Fujita as modified discloses the human support structure according to claim 1 wherein the second unit (11) comprises additionally the components (122) to which the third and fourth link members (110, 111) are joined (Fig. 5).
Re claim 12, Fujita as modified discloses the human support structure according to claim 11 wherein one of the additional components (122) to which one of the first (110) and second link members (111) is joined is pivotably connected (122 is rotatable, indirectly) to one of the components (another 122) to which one of the third and fourth link members (another 110 and 111) is joined in a manner to allow the first and second units (11) to be relatively repositioned (by pivoting one of the 11 in the manner described above via pressure exerted on one side of 500, see also [0029]).
Re claim 13, Fujita as modified discloses the human support structure according to claim 1 further comprising a drive (130) for moving at least one of the first and second units (11) to thereby effect relative repositioning ([0029]) of the first and second units (11).

Allowable Subject Matter
Claims 2-4, 7-8, 14-20 are allowed.
Response to Arguments 
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that Fujita requires that the three links 11 are fixed to the top component 600 and to the bottom component 700 such that the fixations locations cannot change.  Applicant argues that the specific arrangement thereof is critical to Fujita’s design.  Thus, Applicant contends that modifying Fujita in the manner described above would change the principles of operation of Fujita.  The Examiner respectfully disagrees.  If a person of ordinary skill were to move one of 11 in either direction, each of 11 would still function as intended.   In other words, if one were to move one of 11 on an imaginary circular track defined by the perimeter outline of all 11s (as is shown by the secondary reference), each 11 would still function as normally intended (i.e. depressing and extending), and the apparatus would function exactly as intended, and as shown.  In addition, even though 11 is fastened at the top and bottom, there appears to be no indication in Fujita that the exact setup shown is required for operation.  Even though Applicant amended to remove the optional/conditional language, these features are still shown in the secondary reference.  As noted, the modification would have been obvious in order to allow for reorientation of the link members to accommodate variabilities in the structure ([0003]), or to allow for repositioning of the link members of Fujita to make room for attachment to or inclusion of additional structure.  And, as noted above, the modification proposed would not destroyed the principals of operation of Fujita, as Fujita would still function to absorb vibrations by relative movements between the upper and lower frames ([0008]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635